Storrs, J.
The plaintiffs, on the trial of this casue, claimed to recover on two grounds: 1st, That the contract between them and Chollar, for the sale of the castings in question, was not so far perfected that the property in them ever vested in Chollar, and that therefore, they remained the property of the plaintiffs; and 2dly, That, if said contract was so perfected, the plaintiffs had such a lien on the property, that they had the right, under the circumstances of the case, of stopping the goods in transitu. As the last claim was disposed of, by the court below, in favour of the defendants, it is necessary only to look at the case with reference to the other.
Considering the contract between the plaintiffs and Chollar to be, that the latter would purchase the property in question, on condition that it should be directed agreeably to the orders contained in his letter, it is clear, that, as it was not so directed, *339the court below correctly instructed the jury, that Chollar was not bound to receive it; and that, therefore, unless he-waived a performance by the plaintiffs of this condition, the title to the propety would not vest in Chollar, but would remain unchanged in the plaintiffs. It was the duty of the plaintiffs, if they would bind Chollar to the acceptance of the property, not only to send it to him within at least a reasonable time, but also to comply with- the condition on which it was to be purchased, as to the manner in which it was to be transmitted. This being prescribed in the contract, we cannot say, that it was not essential.
The court further instructed the jury, that this condition might be waived by Chollar, either personally, or by his authorized agent.
The plaintiffs, for the purpose of resisting a new trial, here insist, that the charge, in this particular, was too favourable to the defendants; — that it was not competent for Chollar to waive this condition of the contract, by accepting the property at Norwich, on a general direction ; and that, therefore, if such acceptánce took place, it had not the effect of vesting the title to it in Chollar, but it still remained in the plaintiffs.
Although the plaintiffs could not compel an acceptance of the property in any other mode than that stipulated in the contract, yet if Chollar did not choose to insist on a strict performance of this condition, which was introduced into the agreement for his convenience or benefit alone, and in which the other party had no interest, it would seem, that there could be no sensible objection against his doing so, and by an acceptance of the property at the place where it was agreed to be sent, without the direction agreed on, thus waiving that requirement; and we are not aware of any authority or principle against it. In the view, however, which wc take of the case, it is unnecessary to consider this point.
According to the fair construction of the motion, the defendants claimed to have proved, that, before the castings arrived at Norwich, Chollar appointed Perry as his agent to receive and take care of his goods, which were to be sent from Norwich to Brooklyn, and cart them; and that, at the same time, he informed Perry, that he expected these castings at Norwich; that, on their arrival there, in the vessel in which they were sent by the plaintiffs, they were carried, by *340Perry, to the rail-road depot, to be transported to Brooklyn; that, consequently, they were taken by him, at the request o|- Q]l0nar , ancj ¡3e [iac] a right to receive them, as his agent. The plaintiff's claimed, that Perry was a truckman, or common csrrier, and acted merely as such; and that no authority was given to him by Chollar, excepting as a carrier; that therefore, he had no authority to waive the performance of any part of the contract between Chollar and the plaintiffs ; and that his acts could have no effect upon the rights of the plaintiffs.
The only question of fact, therefore, controverted between the parties, as to this part of the case, was, whether Chollar authorized Perry to act merely as a truckman, or common carrier, to transport the property from the place where it was landed; or whether he conferred upon him, in addition to this, a general authority to take charge of all the goods which should be sent to him at Norwich, which would, of course, include the property in question. This question of fact was distinctly submitted to the jury, with instructions, that if Perry was Chollar’s general agent to take charge of all the goods sent to him, he might accept them; but if he was employed merely as a truckman, or common carrier, he would have no authority to wah e any objection which Chollar might make because then w < re not sent as directed. These principles are so ubvmi. j_, c >rrect, that they have not been controverted before ; and it ss not necessary to vindicate them, by reasoning or an-a >nty.
Tim dufeadmivs, however, complain, that the charge was not suttlcini t’% specific; and that they had not, on the trial, the full benefit <ff the law as applicable to the facts claimed to lw proved by them, because the court below omitted to submit to the jury the question of fact whether Chollar constituted Perry his special agent, to take charge of the particular property in question on his behalf, if they should find that no general authority was conferred on him, and to state the law applicable to such a special authority. We think, that it is a sufficient answer to this claim, that no specific instructions were requested on this point; and that the facts claimed to be proved, were not such as, in our opinion, required the court to direct its charge to the effect of such a special agency. The facts went to prove a general authority to Perry as to *341all property reaching Norwich for Chollar, to be sent to Brooklyn, rather than a special authority as to the particular property in dispute ; and to such general authority only was it necessary to direct the attention of the jury. The mere circumstance that, when it was claimed that the authority was given, Chollar informed Perry, that he expected the castings in question, would not convert a general authority previously conferred into one of a special character. The most that can be claimed of any fact or circumstance not tending exclusively to prove a general authority, is, íhát it only conduced to show a special agency. It is certainly not the duty of the court to anticipate, in its charge, every possible application of the proof offered by the parties ; but only to state such principles of law as apply to the facts, as distinctly claimed to be proved. If the defendants supposed, that, failing to prove a general authority, they had succeeded in showing a special authority, they should have requested a specific direction to the jury on that point.
A new trial, therefore, should not be advised.
In this opinion the other Judges concurred.
New trial not to be granted.